[exh101lalondecocamend_image1.jpg] Exhibit 10.1
Codexis, Inc.

200 Penobscot Drive

Redwood City, CA 94063

Tel: +1 650.421.8100

Fax: +1 650.421.8102

www.codexis.com




March 21, 2016


James Lalonde
615 Georgia Avenue
Palo Alto, CA 94306


Re:     Amendment to Change of Control Severance Agreement
Dear Jim,
You and Codexis, Inc. (the “Company”) are currently parties to a Change of
Control Severance Agreement, dated as of February 28, 2014 (the “CoC
Agreement”), which provides that you will be entitled to receive certain
severance payments and benefits upon certain qualifying terminations of
employment. Effective as of the date of this amendment (this “Amendment”), you
and the Company hereby agree to amend the CoC Agreement as follows:
1.The following provision is hereby added to the end of Section 3(b) of CoC
Agreement:
“Notwithstanding the foregoing, any outstanding performance stock units held by
Executive shall automatically become vested with respect to: (i) in the event of
a Change of Control that occurs prior to the applicable Measurement Date, such
number of shares of Company common stock corresponding to the target performance
level for any applicable performance goals; or (ii) in the event of a Change of
Control that occurs on or after the Measurement Date, such number of shares of
Company common stock corresponding to the Company’s actual achievement of any
applicable performance goals.”
2.    The following provision is hereby added to the end of Section 4(a) of CoC
Agreement:
“For purposes of determining the number of shares subject to any outstanding
performance stock units that would otherwise vest on the next vesting date
pursuant to the foregoing sentence, the applicable performance goals shall be
deemed achieved: (i) in the event of a Change of Control that occurs prior to
the applicable Measurement Date, at the target performance level; or (ii) in the
event of a Change of Control that occurs on or after the Measurement Date, based
on the Company’s actual achievement.”
3.     The following definition is added as a new Section 8(f):
“Measurement Date. ‘Measurement Date’, with respect to an award of performance
stock units, shall mean the date the Compensation Committee of the Board of
Directors determines the final performance factor for the applicable performance
period.”
All terms and provisions of the CoC Agreement not amended hereby, either
expressly or by necessary implication, shall remain in full force and effect.
From and after the date of this Amendment, all references


Codexis, Inc. 200 Penobscot Drive Redwood City, CA 94063 Tel: 650.421.8100
www.codexis.com

--------------------------------------------------------------------------------







to the term “CoC Agreement” in this Amendment or the original CoC Agreement
shall include the terms contained in this Amendment.
Please indicate your acceptance of and agreement to the terms and conditions set
forth in this Amendment by signing in the space below and returning the executed
Amendment to the Company.
                            
Sincerely,


Codexis, Inc.






By:        /s/ John Nicols                


Name:    John Nicols


Title:    President and Chief Executive
                                    Officer


Accepted by:






/s/ James Lalonde                
James Lalonde




March 21, 2016                
Date








Codexis, Inc. 200 Penobscot Drive Redwood City, CA 94063 Tel: 650.421.8100
www.codexis.com